Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 INTERIM CONSOLIDATED FINANCIAL STATEMENTS AmeriPath Group Holdings, Inc. and Subsidiaries Three Months Ended March 31, 2007 And 2006 AMERIPATH GROUP HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) March 31, 2007 December 31, 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Deferred tax assets, net Other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Goodwill Identifiable intangibles, net Other Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued interest Current portion of long-term debt Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term debt Other liabilities Deferred tax liabilities, net Total long-term liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS EQUITY: Preferred stock, $.001 par value, 100,000,000 shares authorized, 89,686,112 shares issued and outstanding at March 31, 2007 and December 31, 2006 90 90 Common stock, $.001 par value, 120,000,000 shares authorized, 80,722,956 shares and 80,717,456 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively 81 81 Additional paid-in capital Retained earnings Total stockholders equity TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements . 2 AMERIPATH GROUP HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Three Months Ended March 31, NET REVENUES: Total net revenues $ $ OPERATING COSTS AND EXPENSES: Cost of services Selling, general and administrative expenses Provision for doubtful accounts Amortization expense Merger-related charges Total operating costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): Interest expense ) ) Interest income Change in value of derivative Write-off of deferred financing costs ) Other expense, net ) ) Total other expenses, net ) ) LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 AMERIPATH GROUP HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by . operating activities Depreciation Amortization Loss on disposal of assets 3 68 Deferred income taxes ) Provision for doubtful accounts Write-off of deferred financing costs (8 ) Change in value of derivative ) Non-cash stock option expense Changes in assets and liabilities (net of effect of acquisitions) Increase in accounts receivable ) ) Increase in inventories ) ) (Decrease) increase in other current assets ) Increase in accrued interest Increase in other assets ) ) Decrease in accounts payable and accrued expenses ) ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of property and equipment ) ) Cash paid for acquisitions and related costs, net of cash acquired ) Decrease (increase) in restricted cash ) Payments of contingent notes ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Debt issuance costs ) Payments on borrowings on long term debt and capital leases ) ) Proceeds from new term loan facility, net of payments ) Payments on former term loan facility ) Proceeds from new revolving debt facility, net of payments Payments on former revolving debt facility ) Equity investment by parent Proceeds from Senior Unsecured Floating Rate PIK Toggle Notes Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL NON-CASH TRANSACTIONS Issuance of equity to acquire Specialty Laboratories, Inc. $ $ Issuance of PIK Notes for interest incurred $ $ 8, 534 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during period for interest $ $ Cash paid during period for taxes $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 AMERIPATH GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2007 and 2006 (dollars in thousands, unless otherwise indicated) (Unaudited) Note 1Business and Organization AmeriPath Group Holdings, Inc. (Group Holdings) is the parent of AmeriPath Holdings, Inc. (Holdings) which is the parent of AmeriPath, Inc. and subsidiaries (AmeriPath), one of the leading anatomic pathology laboratory companies in the United States. The consolidated entities are referred to as AmeriPath Group Holdings, Inc. and subsidiaries (the Company). AmeriPath is a provider of physician-based anatomic pathology, dermatopathology, molecular diagnostic services, and other esoteric services to physicians, hospitals, clinical laboratories and surgery centers. AmeriPath supports community-based medicine by helping physicians provide excellent and effective care for their patients. AmeriPath services an extensive referring physician base through its 40 outpatient laboratories located in 19 states, and provides inpatient diagnostic and medical director services at more than 200 hospitals. Services are performed by 392 pathologists. On January 29, 2007, AmeriPath Intermediate Holdings, Inc. (Intermediate) was organized pursuant to the laws of the state of Delaware. On February 2, 2007, Intermediate contributed all 100 shares of its common stock, par value $0.01 (the Intermediate Common Stock) to Holdings in exchange for all 100 shares of common stock of AmeriPath. Subsequent to the contribution, Holdings owns all of the outstanding shares of Intermediate, and AmeriPath is a wholly-owned subsidiary of Intermediate. Intermediate was organized for certain debt offerings and has no operations or assets other than ownership of all the common stock of AmeriPath. AmeriPath provides anatomic pathology services to both the outpatient and inpatient markets. In the outpatient market, laboratory testing and diagnostic services are provided to physician offices, clinics and freestanding surgery centers. As part of these services, AmeriPath owns and operates outpatient anatomic pathology laboratories, for which it bills patients and third party payors, principally on a fee-for-service basis, covering both the professional and technical components of such services. In the inpatient market, services are provided through hospital contracts with over 200 hospitals. In addition to providing anatomic pathology services, AmeriPath generally serves as the medical director of the hospitals clinical laboratory, microbiology laboratory and blood banking operation and facilitates the hospitals compliance with licensing requirements. AmeriPath typically bills and collects the professional component of the charges for medical services rendered by its pathologists, and, in some cases, AmeriPath is also paid an annual fee for providing the medical director for the hospitals clinical laboratory. AmeriPaths industry is highly regulated. The manner in which licensed physicians can organize to perform and bill for medical services is governed by state laws and regulations. Business corporations like AmeriPath often are not permitted to employ physicians or to own corporations that employ physicians or to otherwise exercise control over the medical judgments or decisions of physicians. In states where AmeriPath is not permitted to directly own a medical operation, it performs only non-medical administrative and support services, does not represent to the public or its clients that it offers medical services and does not exercise influence or control over the practice of medicine. In those states, AmeriPath conducts business through entities that it controls, and it is these affiliated entities that employ the physicians who practice medicine. In such states, AmeriPath generally enters into a contract that restricts the owner of the affiliated entity from transferring their ownership interests in the affiliated entity and otherwise provides AmeriPath or its designee with a controlling voting or financial interest in the affiliated entity and its laboratory operations. This controlling financial interest generally is obtained pursuant to a long-term management service agreement between AmeriPath and the affiliated entity. Under the management services agreement, AmeriPath exclusively manages all aspects of the operation, including entering into all managed care contracts, other than the provision of medical services. Generally, the affiliated entity has no operating assets because AmeriPath acquired all of its operating assets at the time it acquired the related laboratory operations. In accordance with Emerging Issues Task Force Issue No. 97-2, Physician Practice Management Entities and Certain Other Entities with Contractual Management Agreements (EITF 97-2), Financial Accounting Standards Board (FASB) Statement No. 94 (Consolidation of All Majority-owned Subsidiaries) and No. 141 (Business Combinations), the financial statements of the operations AmeriPath controls, including these affiliated entities, are included in the consolidated financial statements of the Company. AmeriPath has also acquired an interest in a few anatomic pathology laboratory operations whose financial statements are not required to be consolidated with its own under EITF 97-2 (managed operations). In these circumstances, AmeriPath acquired assets of physician groups and entered into service contracts with the physician groups to provide equipment, supplies, support personnel, and management and financial advisory services. The financial statements of these entities are not required to be included in the consolidated financial statements of the Company since AmeriPath has no 5 AMERIPATH GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) controlling interest in these operations. Management service fees received pursuant to service agreements with these operations constituted approximately 2% of the Companys net revenues for the year ended December 31, 2006. Note 2Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial reporting. Accordingly, the financial statements do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, such interim financial statements contain all adjustments (consisting of normal recurring items) considered necessary for a fair presentation of the Companys financial position, results of operations and cash flows for the interim periods presented. The results of operations and cash flows for any interim period are not necessarily indicative of results that may be expected for the full year. The accompanying unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2006. Note 3Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157  Fair Value Measurements  (SFAS 157). SFAS 157 provides a new single authoritative definition of fair value and provides enhanced guidance for measuring the fair value of assets and liabilities and requires additional disclosures related to the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings, SFAS 157 is effective as of January 1, 2008. The Company is currently assessing the impact, if any, of SFAS 157 on the consolidated financial statements. In July 2006, the Financial Accounting Standards Board issued Interpretation No. 48  Accounting for Uncertainty in Income Taxes  ( FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company's financial statements in accordance with Statement of Financial Accounting Standards No. 109  Accounting for Income Taxes  (SFAS 109). FIN 48 provides guidance on recognizing, measuring, presenting and disclosing in the financial statements uncertain tax positions that a company has taken or expects to take on a tax return. The Company adopted FIN 48 in the first quarter of 2007, as required. The cumulative effect of adopting FIN 48 did not have a significant impact on the Companys consolidated financial position, results of operations or effective tax rate. Note 4Mergers and Acquisitions During the first quarter of 2007, the Company did not acquire any new practices. On January 31, 2006, the Company completed its acquisition of Specialty, an esoteric lab in Valencia, California in a transaction valued at approximately $334.0 million. Under the terms of the merger agreement, the Company acquired all common shares of Specialty common stock outstanding at closing for $13.25 per common share, or $317.4 million. The Company financed the acquisition through a combination of cash on hand, contribution of shares by Specialtys majority shareholder, additional cash equity of $46.1 million from WCAS, and borrowings under the Companys new senior credit facility (the New Credit Facility). The Company paid $197.8 million in cash and issued $119.6 million or 19,930,208 shares in Company stock. The Companys common stock was issued at $6.00 a share, which was based on an internal valuation and previous transactions with third parties.
